WADDILL, Commissioner.
The appeal is from a judgment upholding an award of the Board of Claims granting appellee $6,254 as damages for personal injuries she sustained as a result of appellant’s alleged negligence in failing to remove natural accumulations of ice from the highway and in failing to erect signs notifying the public of such condition after appellant had knowledge of it.
This is a companion case to Commonwealth of Kentucky, Dept, of Highways v. Brown, Ky., 346 S.W.2d 24, wherein we specifically held, under identical facts, that the Commonwealth is not liable for injuries sustained as a result of such hazardous conditions of its highways. The decision in that case is determinative of the instant one.
Judgment reversed.